DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending and have been examined on the merits.
Claim Objections I
Claim 4 is objected to because of the following informalities:  
In claim 4 at lines 2-3, the phrase “consisting of: tea, coffee or chocolate, latte or cappuccino”   has been amended to recite the phrase    --consisting of tea, coffee, chocolate, latte, and cappuccino--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,758,481 (claims 1-7, 9, and 10).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant ’750 application claims are drawn to a method of preparing an extraction-agent-containing decarboxylated cannabis product sealed in a package, inclusive of (in the instant dependent claims and as supported in the disclosure) a tea bag and a lipid-rich extraction agent.  Although ’750 is not identical to ‘481, it is not patentably distinguished in that whereas ‘750 claims an extraction agent (‘750 claim 1), it further identifies thereamong a “a lipid-rich extraction agent” (‘450 claim 12) and “milk powder, powdered dairy creamer, powdered non-dairy creamer, cocoa powder, chocolate powder, powdered coconut flakes, coconut flour, flax meal powder, quinoa flour, and almond flour”  (‘450 claim 2) (see ‘481 at claims 1-2). The instant claims drawn to providing by dispensing a predetermined amount by a filling head into a sealed package or tea bag  (‘450 claims 10-11) is not considered patentably distinguished from the comparative ‘481 claims 1,10, implicit to the product being filled in the package/tea bag and as disclosed therein as inclusive of being produced by a filling head. 
Instant claims 3-4 are also not distinguished patentably from the same claims in ‘481 mutually reciting providing the same “flavoring agent” (each at claim 3) therein or “tea, coffee, chocolate, latte, and cappuccino” (each at claim 4). 
Instant claims 5-7 are also not distinguished patentably from the claims 5-6 in ‘481, each reciting providing the same cannabis particle sizes of 2 mm or less or 1 mm or less (and broadly interpreted as a pulverizing/pulverized material).
Instant claim 9 (versus ‘481 at claim 7) is not patentably distinguished as each recites a particle size of the processed cannabis within 15% of the particle size of the extraction agent.
Claim objections II
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
 Nuensinger, A "Amped-up Drinks..." GQ, Culture:The GQ Guide to Outdoor Parties, 28 June 2013, <URL: gq.com/story/best-drinks-for-barbecues> accessed online 12 Aug 2022, 11 pages.  – the reference is being made of record teaching the general stat of the art, including decarboxylating cannabis and drink infusion therewith. However, the refence does not teach a process, or producing a sealed, packaged beverage product, as instantly claimed. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655